Citation Nr: 1449842	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar facet atrophy and sacroilitis.

2.  Entitlement to service connection for bilateral flat feet.

3.  Entitlement to service connection for anxiety disorder, to include as due to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Roanoke, Virginia, respectively.

In November 2012, the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) in a personal hearing held in Washington, D.C., in support of her claims.  A transcript of the hearing has been associated with the claim file.  At the hearing, she withdrew her appeal for service connection for bilateral flat feet.  At the time, she also submitted a statement, withdrawing her appeal as to the issue of service connection for bilateral flat feet.

The Board has reviewed the Veteran's Virtual VA file and has considered all of the documents contained therein.

The issues of the disability rating of lumbar arthropathy and sacroilitis, and entitlement to service connection for anxiety disorder, to include as due to service connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his November 2012 hearing and in a statement dated that same month, the Veteran withdrew her appeal for service connection for bilateral fat feet.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met as to the claim for service connection for bilateral flat feet.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

During her November 2012 hearing and in a statement submitted that same day, the Veteran requested that her appeal for service connection for bilateral flat feet be withdrawn.  

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2013).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the veteran, the veteran's claim number, and a statement that the appeal is withdrawn.  Id. 

The Veteran's hearing testimony and accompanying statement, containing her request to withdraw constitute a valid withdrawal of the issue of service connection for bilateral flat feet.  The Board has not yet issued a decision concerning service connection for bilateral flat feet, thus the criteria are met for withdrawal of the claim.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim of entitlement to service connection for bilateral flat feet is dismissed.


REMAND

The Veteran is seeking an increased disability rating for his service connected back disability, and service connection for anxiety disorder, to include as due to service connected disabilities.  After a review of the record, the Board finds that additional development is needed prior to deciding the claim.

Regarding the issue of the disability rating of the low back disability, the Board notes that at the November 2012 hearing the Veteran testified that her physician had prescribed bed rest for her back symptoms.  She also indicated that she had to take off work for a couple of days at a time.  Upon inquiry, she testified that the bed rest had been prescribed a few months prior to the hearing by her doctor at the Capital Spine Center. 

The Veteran was last afforded a VA examination in June 2010.  This is more than four years ago.  The Board further acknowledges that at the hearing the Veteran testified that her disability had mainly remained the same since the last VA examination.  However, at the June 2010 VA examination, the Veteran reported a single incapacitating episode in October 2009 lasting two days.  At the November 2012 hearing, her testimony of the duration of the doctor ordered bed rest implies a worsening of symptoms.  Indeed, multiple incapacitating episodes requiring her to miss a few days from work at a time appears to be an increase in symptoms from just one episode lasting two days.  

Moreover, the most recent records from the Capital Spine Center in file date to September 2011 which is more than a year prior to the hearing.  There are no records from the period of time during which the Veteran testified she was prescribed bed rest by her doctor.  These outstanding records should be obtained.

Moreover, given the above, possibly worsening symptoms, outstanding private treatment records, and the fact that the most recent VA examination is over four years old, the Board finds that the Veteran should be afforded a new VA examination prior to deciding the claim. 

Regarding the claim for service connection for anxiety disorder, the Veteran testified that she suffers from anxiety due to her service connected disabilities.  VA outpatient treatment records of March 2008 note that the Veteran reported that her anxiety started while in service in Kuwait.  Treatment records of February 2009 note the Veteran does not meet the criteria for depression, but provided a diagnosis of anxiety disorder.  At the hearing, she testified that she has anxiety due to her service connected disabilities.  The Board notes the Veteran is currently service connected for a number of disabilities including, asthma, a scar of the left earlobe, fibromyalgia, cervicalgia, left knee disability, left Achilles tendonitis, lumbar spine disability, gastroesophageal reflux disease, bilateral hallux valgus, temporomandibular joint dysfunction, scars on the bilateral breasts, hemorrhoids and burn scar of the right wrist.  She also testified her anxiety is due to service.  The Veteran has not been afforded a VA examination with regards to her currently diagnosed anxiety disorder.  On remand, she should be afforded a VA examination. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any outstanding treatment for her service-connected lumbar spine disability and her claimed acquired psychiatric disorder to include anxiety.  

2. Thereafter, the AOJ should obtain all of the outstanding treatment records identified by the Veteran including treatment records from the Capital Spine Center since September 2011.  If a new release(s) of information form is needed from the Veteran it should be obtained. 

3.  Thereafter, the Veteran should be afforded a VA examination to determine the current severity of her service-connected lumbar disability.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological, if any, symptoms related to the service-connected lumbar strain and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis." 

The examiner should also report the ranges of motion for the lumbar spine and state whether the Veteran's service-connected disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits. 

The examiner should also comment on whether the nature and frequency of any incapacitating episodes due to the Veteran's lumbar spine disability.

4.  The AOJ should schedule the Veteran for a psychiatric examination to determine the nature and etiology of any psychiatric disability the Veteran may currently have, to include anxiety disorder.  All identified psychiatric disabilities should be noted.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  Any and all necessary tests should be conducted.  After a review of the claim file, an examination of the Veteran to include an interview, the examiner should provide an opinion as to whether any diagnosed psychiatric disability was caused by or aggravated by service or a service connected disability to include, asthma, a scar of the left earlobe, fibromyalgia, cervicalgia, left knee disability, left Achilles tendonitis, lumbar spine disability, gastroesophageal reflux disease, bilateral hallux valgus, temporomandibular joint dysfunction, scars on the bilateral breasts, hemorrhoids and burn scar of the right wrist.  A complete rationale for any opinion rendered must be provided.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal. In readjudicting the Veteran's increased rating claim, the AOJ should also consider the potential applicability of staged ratings should be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


